NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                       MAR 18 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 LIANG HE,                                         No. 13-71517

              Petitioner,                          Agency No. A089-884-720

    v.
                                                   MEMORANDUM*
 ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

         Liang He, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We grant the petition for review and remand.

      Substantial evidence does not support the BIA’s adverse credibility finding

based on either an alleged discrepancy and/or vague testimony regarding his

marriage, because the findings are not supported by the record. See Ren v.

Holder, 648 F.3d 1079, 1084-85 (9th Cir. 2011) (under the REAL ID Act, the

agency must provide specific and cogent reasons in support of an adverse

credibility decision); see also Lai v. Holder, 773 F.3d 966, 976 (9th Cir. 2014)

(“[W]hen an IJ’s other reasons for finding an asylum applicant not credible are not

supported by substantial evidence, the applicant, being otherwise credible, is

entitled to notice that [s]he needs to produce corroborative evidence and an

opportunity to either produce the evidence or explain why it is unavailable.”).

Thus, we grant the petition for review and remand to the agency, on an open

record, for further proceedings consistent with this disposition. See INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam); see also Soto-Olarte v. Holder,

555 F.3d 1089, 1095 (9th Cir. 2009).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                    13-71517